Citation Nr: 1016631	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for thrombosis of the 
left leg.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hepatic hematoma.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of chest 
wall and rib injury.  

4.  Entitlement to service connection for a psychiatric 
disorder, secondary to service-connected L4-5 herniated 
nucleus pulposus and migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1985 to March 1988 
and from November 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico which, in part, declined to reopen the 
claims of service connection for thrombosis of the left leg, 
hepatic hematoma, and residuals of chest wall and rib injury, 
and an August 2007 rating decision which denied service 
connection for a psychiatric disorder secondary to the 
service-connected low back and migraine headache 
disabilities.  


FINDINGS OF FACT

1.  Service connection for thrombosis of the left leg, 
hepatic hematoma, and residuals of chest wall and rib injury 
was denied by the Board in March 1997.  

2.  The evidence received since the March 1997 BVA decision 
is essentially redundant of evidence previously considered 
and does not raise a reasonable possibility of substantiating 
the claims of service connection for thrombosis of the left 
leg, hepatic hematoma, or residuals of chest wall and rib 
injury.  

3.  There is no competent evidence that the Veteran has a 
psychiatric disorder which is causally or etiologically 
related to, or aggravated by his service-connected low back 
or migraine headache disabilities.  



CONCLUSIONS OF LAW

1.  The March 1997 Board decision which denied service 
connection for thrombosis of the left leg, hepatic hematoma, 
and residuals of chest wall and rib injury is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for thrombosis of the left 
leg.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.304, 20.1105 (2009).  

3.  New and material evidence has not been received to reopen 
the claim of service connection for hepatic hematoma.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 
20.1105 (2009). 

4.  New and material evidence has not been received to reopen 
the claim of service connection for residuals of chest wall 
and rib injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.304, 20.1105 (2009).

5.  A psychiatric disorder is not proximately due to, the 
result of, or aggravated by the service-connected L4-5 
herniated nucleus pulposus and migraine headaches.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in February and August 2006 (reopened claims), 
and July 2007 (psychiatric disorder), fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that the VCAA notice in this case is deemed to 
be deficient under VCAA, based on the communications sent to 
the Veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence 
necessary to reopen his claims and to establish entitlement 
to the benefit sought.  They were likewise, given ample time 
to submit any such evidence.  Therefore, under the specific 
facts of this case, the Board finds that the Veteran was 
properly notified.  Likewise, all relevant and available 
records have been obtained as to satisfy the duty to assist.  

Finality of Prior BVA Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board 
must first rule on the matter of reopening of the Veteran's 
claims for thrombosis of the left leg, hepatic hematoma, and 
residuals of chest wall and rib injury.  That is, the Board 
has a jurisdictional responsibility to consider whether it is 
proper for the claims to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for thrombosis of the left 
leg, hepatic hematoma, and residuals of chest wall and rib 
injury was denied by the Board in March 1997.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f).  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the Veteran has not requested reconsideration of 
the March 1997 Board decision and, as no other exceptions to 
finality apply, that decision is final as to the evidence 
then of record.  Id.  

The evidence of record at the time of the March 1997 Board 
decision that denied service connection for thrombosis of the 
left leg, hepatic hematoma, and residuals of chest wall and 
rib injury included the Veteran's service treatment records.  

The service treatment records showed that the Veteran injured 
his lower back, chest wall, and right rib area when he fell 
from a truck in July 1990.  Concerning the Veteran's chest 
wall and right ribs, the records showed some tenderness over 
the last two ribs and the lateral chest wall area and some 
difficulty breathing when lifting his right arm for several 
weeks after the injury.  However, all clinical and diagnostic 
studies were within normal limits and showed no evidence of a 
rib fracture or chest wall injury.  The assessments included 
chest wall contusion and possible hepatic contusion versus 
occult rib fracture.  Although the Veteran was seen for 
chronic low back problems on numerous occasions thereafter, 
the service records showed no further complaints or treatment 
for any problems related to his chest wall or right rib area 
after September 1990.  The September 1990 treatment note 
showed that the Veteran was continued on light duty for one 
more week, and that he was instructed to return if he had 
increased pain or any other related symptoms, including 
hemorrhage or shock.  

The service records showed that the Veteran was treated for 
pain and swelling in the left lower extremity at Walter Reed 
Army Hospital in January 1992.  Subsequent diagnostic studies 
revealed deep venous thrombosis (DVT) of the left anterior 
tibial and proximal peroneal veins.  After ten days of 
conservative treatment, including aspirin, heat, and 
elevation of the leg, the Veteran's pain and swelling 
resolved.  In February 1992, the Veteran was seen for 
recurrent left lower extremity pain and was noted to have 
some tenderness in the proximal left dorsal calf area and 
positive Homan's sign, but no swelling.  Ultrasound of the 
left leg showed no evidence of thrombosis.  Because of his 
recurrent symptoms, the Veteran was placed on Heparin and 
Coumadin for three months.  The physician commented that the 
Veteran was not expected to have any sequelae following 
completion of his anticoagulant therapy, and that no further 
restriction of activities would be necessary.  

While subsequent service department and VA records showed 
that the Veteran was treated on numerous occasions, primarily 
for low back problems and associated neurological symptoms, 
there was no mention of any circulatory problems or DVT 
involving the left leg.  

In March 1997, the Board denied service connection for 
thrombosis of the left leg, hepatic hematoma, and residuals 
of chest wall and rib injury on the basis that the Veteran's 
symptoms in service were acute and transitory and resolved, 
and that there was no objective evidence of any treatment or 
current residual disability subsequent to service.  

The evidence added to the record since the March 1997 Board 
decision includes numerous VA out- and inpatient notes from 
1992 to 2007 (including some duplicate notes), March 2006 VA 
spine and August 2007 VA psychiatric examination reports, and 
a transcript of the Veteran's August 2007 RO hearing.  

The VA out- and inpatient notes and VA examination reports 
showed treatment and evaluation primarily for the Veteran's 
low back disability and psychiatric problems.  VA hospital 
records showed that the Veteran was treated for acute right 
arm basilic vein thrombosis in March 2006, and was thought to 
have deep vein thrombosis (DVT) of the right leg at that 
time.  However, all clinical and diagnostic studies were 
negative for DVT of the right lower extremity.  While the 
Veteran was shown to have some bilateral lower extremity 
neurological symptoms associated with his service-connected 
low back disability on VA examination in March 2006, there 
was no evidence of DVT or any other circulatory problems 
involving the left lower extremity.  The VA records showed no 
complaints, treatment, or abnormalities referable to any 
chest wall, right rib cage or hepatic problems.  Accordingly, 
these records are not material.  

The Veteran's testimony at the personal hearing in August 
2007 merely reiterated his previous contentions that he 
injured his back, chest wall, and right rib area in service 
and believes that he should be granted service connection for 
those injuries.  However, the Veteran did not offer any new 
or probative information regarding the claimed disabilities.  
Although the Veteran reported that he continues to take 
Coumadin for thrombosis, a list of his current medications on 
a VA report in May 2007, does not show that he is taking any 
anticoagulants.  While the Board does not foreclose the 
possibility that the Veteran may have been prescribed 
Coumadin by a non-VA provider (though the VA list also 
included non-VA medications), there is no competent or 
objective medical evidence that he is taking any medication 
for DVT of the left lower extremity.  In this regard, it is 
significant to note that while the Veteran has been treated 
by VA on numerous occasions since service, there is not a 
single report or treatment record showing any pertinent 
abnormalities referable to the claimed disabilities.  With 
respect to the Veteran's testimony, it simply restates his 
long standing contentions and, as such, is cumulative and may 
not serve to reopen the claim.  

While the Veteran may believe that he has DVT of the left 
lower extremity, hepatic hematoma, and a disability involving 
the chest wall and right rib area which is related to 
service, he is not competent to offer a medical opinion, nor 
do any such assertions provide a sufficient basis for 
reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  Moreover, there is no competent 
medical opinion relating any current disorder to service.  

As a whole, the additional evidence does not offer any new or 
probative information showing that the Veteran has thrombosis 
of the left leg, hepatic hematoma, or any residuals of a 
chest wall and rib injury at present which is related to 
service, and is essentially cumulative of evidence already of 
record.  Accordingly, a basis to reopen the Veteran's claims 
has not been presented, and the appeal is denied.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran does not contend, nor do the service treatment 
records show any complaints, treatment, abnormalities, or 
diagnosis referable to any psychiatric problems in service or 
within one year of discharge from service.  Rather, the 
Veteran contends that his current psychiatric disorder is due 
to his service-connected low back disability and migraine 
headaches.  

While the Veteran may believe that his current psychiatric 
disorder, diagnosed as schizophrenia is related to his 
service-connected disabilities, he has not presented any 
competent evidence to support his assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the Veteran was examined by VA during the 
pendency of this appeal to determine the nature and etiology 
of his current psychiatric problems and, specifically, 
whether any identified psychiatric disorder was related to 
his service-connected low back and headache disabilities.  

When examined by VA in August 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints, medical history and 
clinical findings.  The diagnosis was schizophrenia, 
undifferentiated type.  The psychiatrist indicated that there 
was no evidence of any psychiatric problems in service or 
when he was treated for chronic back problems subsequent to 
service, and no mention of any psychiatric problems until 
2006.  He noted that the Veteran worked as a state 
correctional officer for two years after service, then as a 
security guard for several years before working for the U.S. 
Postal service until 2006, and that there was no record of 
any complaints, treatment or abnormalities referable to any 
psychiatric disorder until some 14 years after service.  The 
psychiatrist also noted that he found no support in the 
pharmacology treatises of a relationship between any of the 
medications that the Veteran takes for his service-connected 
disabilities and schizophrenia.  The psychiatrist opined that 
the Veteran's schizophrenia was not related in any fashion to 
his service-connected low back disability or migraine 
headaches.  

The Board finds the VA psychiatric opinion persuasive, as it 
was based on review of the claims file and examination of the 
Veteran, and included a discussion of all relevant facts.  
The examiner offered a rational and plausible explanation for 
concluding that the Veteran's schizophrenia was not related 
to his service-connected disabilities or the medications 
taken for those disabilities.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  Moreover, the Veteran has presented 
no competent medical evidence to dispute that opinion.  Thus, 
the most probative evidence of record consists of the VA 
psychiatric opinion.  

As to the Veteran's testimony, while he is competent to 
provide evidence of visible symptoms, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any claimed disability.  Savage v. Gober, 10 
Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Secondary 
service connection requires evidence of a current disability 
that is shown to be proximately due to, aggravated by, or the 
result of a service-connected condition.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Inasmuch as there is no competent medical evidence relating 
the Veteran's current psychiatric disorder to his service-
connected low back disability or migraine headaches, the 
Board finds no basis for a favorable disposition of the 
Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claims.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for thrombosis of the left 
leg, service connection remains denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for hepatic hematoma, service 
connection remains denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of chest wall 
and rib injury, service connection remains denied.  

Service connection for a psychiatric disorder, secondary to 
service-connected L4-5 herniated nucleus pulposus and 
migraine headaches, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


